Title: To James Madison from John Cleves Symmes, 19 November 1807
From: Symmes, John Cleves
To: Madison, James



Sir,
Cincinnati, the 19th. of November 1807.

By the Enquirer a publick paper from Richmond, I perceive that Colonel Burr and Mr. Blanerhasset are ordered into this State for trial.  As there cannot be a doubt of their guilt resting on the mind of any impartial man who has read the train of testimony exhibited against them at Richmond it becomes the duty of every friend of the present administration, and indeed, of the friends to the existence of the Empire of the United States itself, to take such legal and cautious measures preparatory to their trial here, as are highly necessary to prevent those offenders from again eluding the justice of the nation.  Armed at all points as they seem to be by newspaper statements, possessing talents, subterfuge, fraud and falsehood, and supported by the whole aristocratic interest, it cannot be unworthy the government to make every possible arrangement consonant with law, to prevent their further escape from justice.  With this view I beg leave to observe, sir, that it remains very much in the power of the marshall of the District of Ohio, to controul the course of justice in the Courts of his district wherein he acts as the first ministerial officer, and with whom it is optional to furnish the Court with grand and traverse jurors of his own political principles, and exclude all others of a different sentiment; hence it follows, that if Mr. Cass our present Marshal, be not of sound and long approved republican principles, it will be more to the honor of government, to proclaim at once a full and free pardon to all the conspirators concerned in the late rebellion, than to add another mock-trial, to the many preceeding ones, which have already, with too much foundation, furnished the federalist with repeated triumphs over the hitherto abortive efforts of republicans to bring the traitors to justice.
It is a delicate matter to decide on any mans political principles, and on this subject I beg leave to refer you, Sir, to the Honble. Edward Tiffin Esqr. one of the Senators in Congress from this state, who, when at home, lives much nearer to Marshal Cass than I do, and who I presume, know’s more of Mr. Cass’s politicks.  Yet I deem it my duty to communicate to you, that as far as I have been instructed with regard to Mr. Cass’s political character, I have understood that he has been considered a federalist.  Unless Mr. Tiffin has it in his power to correct this impression of mine, I beg leave to submit to you Sir, and through the Secretary of State, to the President, whether it will not be a wise and necessary Measure, immediately to remove Mr. Cass, and appoint in his stead as Marshal of the District, a person of unequivocal character, in whom full reliance may be placed, as to his patriotism and zeal for the interest of the United States.  Such a character can readily be named to the President by Mr. Tiffin and Mr. Morrow our representative.
I beg sir,that you will not attribute this letter to an officious inclination in me to interfere in matters lying wholly beyond my private situation, but to a real concern which I feel for the honor of government and the safety of the nation.  I have the honor to be with great respect, Sir, Your very humble Servant,

John Cleves Symmes.

